Citation Nr: 1010382	
Decision Date: 03/18/10    Archive Date: 03/31/10

DOCKET NO.  03-23 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation for infertility.  

2.  Entitlement to an initial compensable evaluation for 
hypertension.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1986 to 
August 1996 and from August 2004 to January 2006.  The 
Veteran reenlisted with the United States Army on January 19, 
2007.  See the Enlistment/Reenlistment Document for the Armed 
Forces of the United States, signed by the Veteran in January 
2007.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision and July 2004 
Decision Review Officer (DRO) decision of the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
the February 2003 rating decision, the RO continued the 
noncompensable evaluation for infertility.  The July 2004 DRO 
decision granted service connection for hypertension and 
assigned a noncompensable evaluation, effective May 27, 2003.  

In September 2007 and May 2008 the Board remanded the claims 
for additional development and adjudicative action.  The case 
has been returned to the Board for further appellate review.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claims so that he is afforded 
every possible consideration.  

When this matter was before in May 2008, a remand was 
ordered.  Specifically, the AMC was instructed to provide the 
Veteran a VA examination to determine the current nature and 
severity of his service-connected disabilities "after 
receipt of written notice that the Veteran has been 
discharged from active duty."  

Upon review of the claims file, it appears that the RO 
obtained a copy of the Veteran's most recent DD Form 214, 
which shows his last period of active duty was from August 
2004 to January 2006.  As such, a VA examination was 
scheduled for May 18, 2009.  The Veteran failed to report.  
In the January 2010 Supplemental Statement of the Case 
(SSOC), the AMC concluded that the Veteran was currently not 
on active duty because the Veteran's military personnel file 
failed to indicate whether the Veteran was currently on 
active duty.  However, according to an 
Enlistment/Reenlistment Document of the Armed Forces of the 
United States, the Veteran reenlisted in the United States 
Army on January 19, 2007, for an enlistment period of four 
years.  His recent enlistment back into the army was also 
verified by the Veteran's wife in an October 2009 statement 
and by the AMC in a September 2009 Appeal Action note.  

The VA's Office of General Counsel held in VAOPGCPREC 10-2004 
(Sept. 21, 2004) that a Veteran's reentry on active duty 
would not provide a basis for denying the Veteran's claim 
without taking the required action.  The General Counsel 
advised that in cases where a Veteran reenters active duty 
while claims for VA benefits are pending, VA necessarily may 
defer its action on the claim until such time as the required 
actions can be taken.  More importantly, the General Counsel 
concluded that VA generally may not deny a claim solely 
because the claimant's return to active duty temporarily 
prevents VA from conducting an examination.  See VAOPGCPREC 
10-2004, pages 5-9.  

The Board finds that the AMC did not fully comply with the 
Board's instructions in the May 2008 remand, thereby 
constituting a violation of Stegall v. West, 11, Vet. App. 
268 (1998).  The AMC relied upon the Veteran's most recent DD 
Form 214, which showed discharge from active duty in January 
2006, but failed to acknowledge the enlistment document 
signed by the Veteran in January 2007, prior to scheduling 
the May 2009 VA examination.  As such, until the Veteran 
becomes available for a VA examination or is discharged from 
active duty, the Board concludes that the appeal must be held 
in abeyance and may not be denied solely on the basis of his 
return to active duty.  See VAOPGCPREC 10-2004.  Thus far, 
the record contains no such documentation.  

To ensure that VA has met its duty to assist the Veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
again REMANDED for the following action:

1.  When the Veteran becomes available 
for a VA examination or is discharged 
from active duty, schedule him for a VA 
examination to determine the current 
nature and severity of his service-
connected infertility and hypertension 
after the Veteran is discharged from 
active duty.  The claims file, along with 
a copy of this REMAND should be provided 
to the examiner for review.  Any 
indicated studies and tests should be 
performed.  

2.  Thereafter, readjudicate the 
Veteran's claims for entitlement to 
increased (compensable) ratings for 
infertility and hypertension.  If the 
claims remain denied, the Veteran and his 
representative should be provided an 
appropriate SSOC, and afforded the 
opportunity to respond.  The matter 
should then be returned to the Board, if 
in order, for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims 



that are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


